August 15, 2008

Michael O'Brien

3204 E. Mercer Street

Seattle, WA 98112

Re: Employment, Chief Financial Officer

Dear Michael,

I am pleased to offer you the position of Chief Financial Officer, with an
effective start date of September 2, 2008. This offer is subject to a background
check as per the company policy and final approval by the Board of Directors
(upon the recommendation of the Compensation Committee of the Board).



As a senior executive for the company, your success in the role of Chief
Financial Officer will be based on your ability to lead, inspire and develop
your Jones Soda team through accountability, discipline and achieving great
results. As with all Jones Soda employees, you will be employed "at will"
meaning that either you or Jones Soda may terminate the employment relationship
at any time for any lawful reason.



We will draft and agree to a set of goals together but they will include
reference to the following: Quality of our people; execution of business plan
initiatives; structured planning for your team.



Your compensation will be as follows:

Salary:

$200,000.00 per annum

Bonus:

Bonuses are set annually and subject to the terms and conditions of the
corporate bonus plan. Annual bonus for your position is set at 35% of base
salary with achievement at 100% of plan. There is an opportunity to earn higher
bonus amounts in successive increments if you exceed plan. The Compensation
Committee of the Board will have sole discretion to determine the percentage of
plan that has been achieved and the amount of any bonus. The bonus plan is
subject to final approval by the Compensation Committee and final details will
be provided once the plan is approved.

Cell Phone Allowance:

$150/month

Benefits:

Medical, Dental, Vision, Rx

Jones Soda Co. offers a very competitive health care plan for you and your
family. You will be eligible for the plan the 1st day of the month beginning
after the 90th day of your of employment. Jones Soda will pay for your COBRA
coverage during the 90 day period leading up to your participation in the
company health care plan upon presentation of the COBRA notice or other evidence
showing your premiums due.

401(k)

Eligible for the Company's 401(k) plan after 90 days of employment in accordance
with the terms and conditions of the plan

Vacation:

4 weeks per annum

Equity Awards:

Subject to approval by the Compensation Committee, you will be granted a stock
option to purchase 40,000 shares of the Company's common stock and a restricted
stock award of 2,000 share of common stock (restricted stock grants have a
different valuation as determined by GAAP and as such the amounts granted are
lower). It is expected that the grants would be made within 60 days from the
signing of the offer letter by both parties. The exercise price of your stock
option will be equal to the closing price of the Company's common stock on the
date of grant (as reported on The Nasdaq Stock Market). Both the stock option
and the restricted stock award will vest in equal installments every six months
over forty-two months. The vesting commencement date will be September 2, 2008.
Vesting will, of course, depend on your continued service to the Company. You
will receive 40,000 stock options annually set with in 30 days of the
anniversary date of your employment with the Company or in accordance with the
setting of options as set by the company. Both your stock option and restricted
stock award will be subject to the terms and conditions of the Company's 2002
Stock Option and Restricted Stock Plan (the "2002 Plan") and will be documented
by delivery to you of a Stock Option Letter Agreement and Restricted Stock
Purchase Agreement, as applicable, specifying the terms and conditions of the
awards. Future equity awards will be determined at the discretion of the
Compensation Committee.

Severance:

The Company realizes that there may be changes to the executive reporting
structure beyond your control. Therefore, the company is prepared to offer you
the following severance protections in the event your employment is terminated
by Jones Soda or any successor company without cause.

Six (6) months severance at your then base salary, payable in equal installments
on each of the Company's paydays during such period, if (a) you are terminated
without cause more than ninety (90) days after the beginning of your employment
with Jones Soda or (b) you are terminated without cause any time after the
occurrence of a material change in your reporting structure.

Alternatively, if you are terminated without cause more than twelve (12) months
after the beginning of your employment with Jones Soda, or if you are terminated
without cause in connection with a "Corporate Transaction" (as defined in the
2002 Plan), you will be entitled to the following severance benefits:

i) Twelve (12) months severance at your then base salary, payable in equal
installments on each of the Company's paydays during such period;

ii) An amount equal to the last target bonus you received, paid within 90 days
in a lump sum;

iii) Payment of the COBRA costs for you and your family for 12 months, following
your proper election of COBRA coverage under the Company's health care plan, and

iv) 100% vesting of your outstanding, unvested stock options and restricted
stock grants.

For purposes of Code Section 409A (defined below), any installment payments
pursuant this severance section will each be treated as a separate payment.

In order to receive the severance benefits described here, you must first sign a
complete release in a form acceptable to Jones Soda releasing any claims against
Jones Soda and its directors, executives and employees. Severance benefits and
COBRA reimbursement will be paid monthly in the course of Jones Soda's normal
payroll.

No severance or vesting will be provided if you are terminated for cause. Cause
is defined as;

i) conviction of a crime, other than misdemeanor traffic offenses;

ii) Breach of Jones Soda's Code of Ethics or Insider Trading Policy or Jones
Regulation FD policies, as now in effect or as modified in the future;

iii) Attempt to obstruct or failure to cooperate with any investigation
authorized by Jones Soda or any governmental or self-regulatory entity or

iv) Willful failure or refusal to perform your duties that results in a material
adverse effect on Jones Soda.


You will be required, as a condition of your employment with Jones Soda Co., to
sign the company's Confidentiality Agreement. By signing this letter, you
represent that you are not restricted by contractual commitments inconsistent
with your obligations to Jones Soda Co.



You are expected to abide by the Jones Soda employee handbook and policies
during your term of employment with Jones Soda. You will also be required to
sign, promote and enforce our Code of Conduct.



This letter (and the payments hereunder) are intended to qualify for the
short-term deferral or involuntary termination exception to Internal Revenue
Code Section 409A ("Section 409A"), as described in Treasury Regulations
thereunder. To the extent the requirements of Sections 409A apply, such payments
are intended to comply with Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, Jones Soda Co. and you agree that this letter
will be interpreted, operated and administered in a manner consistent with such
intentions and that to the extent required in order to comply with Section 409A,
amounts which would otherwise be payable under this letter during the six-month
period immediately following your "separation from service" (as defined by
Section 409A) will instead be paid on the first business day after the six-month
period following such date.



If you have any questions please give me a call at your convenience.



If you are in agreement with the above, please confirm below.



Sincerely,

Jones Soda Co.

Per:



/s/ Stephen C. Jones

Chief Executive Officer



Confirmed and agreed:



 

:_/s/ Michael O'Brien

________



Michael O'Brien



 

Finance Approval



COO:

/s/ Jonathan J. Ricci



Date:

August 18, 2008

